COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-454-CR


BARBARA COURSEY HERTEL                                          APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

         FROM COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Barbara Coursey Hertel attempts to appeal her conviction for

driving while intoxicated, for which she was sentenced to 180 days’

confinement on August 22, 2008. Hertel timely filed a motion for new trial on

September 5, 2008. Hertel’s notice of appeal was due November 20, 2008,

but was not filed until December 3, 2008.




     1
         … See Tex. R. App. P. 47.4.
      On December 5, 2008, we sent Hertel a letter stating that the court was

concerned that it lacked jurisdiction over her appeal because her notice of

appeal was not timely filed. See Tex. R. App. P. 26.2. Our letter also stated

that the trial court’s certification stated that this is a plea-bargain case, that

Hertel had no right of appeal, and that she had waived her right of appeal. We

instructed Hertel or any party desiring to continue the appeal to file with the

court a response showing grounds for continuing the appeal. We have received

no response.

      The Texas Rules of Appellate Procedure set out rules that must be

followed in order to invoke this court’s jurisdiction over an appeal. White v.

State, 61 S.W.3d 424, 428 (Tex. Crim. App. 2001). If the jurisdiction of a

court of appeals is not properly invoked, the power of the appellate court to act

is as absent as if it did not exist. Id. Appellate jurisdiction is invoked by giving

timely and proper notice of appeal. Id.

      Additionally, rule 25.2(a)(2) of the appellate rules provides that in a plea-

bargain case, an appellant may appeal only “those matters that were raised by

written motion filed and ruled on before trial” or “after getting the trial court’s

permission to appeal.” Tex. R. App. P. 25.2(a)(2). Here, Hertel waived all

pretrial motions, and the trial court has not given permission to appeal. See

Estrada v. State, 149 S.W.3d 280, 282 (Tex. App.—Houston [1st Dist.] 2004,

                                         2
pet. ref’d) (stating that there is no exception for the trial court’s refusal to grant

permission to appeal).

      Because the trial court certified that Hertel possesses no right of appeal

and because Hertel failed to file a timely notice of appeal, we hold that we do

not have jurisdiction over this appeal. See Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998). Absent appellate jurisdiction, we can take no

action other than to dismiss the appeal. See id.; Olivo v. State, 918 S.W.2d
519, 523, 525 (Tex. Crim. App. 1996). Accordingly, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 25.2(d); Vann v. State, No. 02-

08-00332-CR, 2008 WL 4779601, at *2 (Tex. App.—Fort Worth Oct. 30,

2008, no pet.) (mem. op., not designated for publication).




                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 22, 2009




                                          3